                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JPMORGAN CHASE BANK, N.A.,                 :   CIVIL ACTION NO. 4:05-CV-2007
s/b/m to CHASE HOME FINANCE,               :
LLC, s/b/m to CHASE MANHATTAN              :   (Chief Judge Conner)
MORTGAGE CORPORATION,                      :
                                           :
                    Plaintiff              :
                                           :
             v.                            :
                                           :
LAVERNE FLOWERS and                        :
JULIAN FORD,                               :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 3rd day of December, 2019, upon consideration of

plaintiff’s motion (Doc. 83) for postponement of Marshal’s sale, requesting that

the court postpone the Marshal’s sale in the above-captioned matter, presently

scheduled for Thursday, December 5, 2019, due to the automatic stay imposed by

operation of 11 U.S.C. § 362 as a result of the bankruptcy petition filed by

defendants, it is hereby ORDERED that:

      1.     The sale of 3802 Horizon Drive, Long Pond, PA, 18334, is postponed
             three months to the Marshal’s sale scheduled for March 5, 2020.

      2.     No further advertising or additional notice to lienholders or
             defendants is required. However, the Marshal is directed to announce
             the continuation and new date to the assembled bidders and plaintiff is
             to forward a copy of this order to defendants via first class mail.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
